Citation Nr: 0601357	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  97-17 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for gastritis, 
currently rated 10 percent disabling.


 REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985, and from July 1991 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that, in pertinent part, awarded noncompensable 
service connection for gastritis, effective April 22, 1996, 
the day following the veteran's separation from service.  In 
November 1998, the veteran did not appear for the hearing 
before the Board that he had requested in September 1998.  In 
September 1999, the Board remanded the claim for additional 
development.  In January 2000, the RO was informed that the 
veteran's state of residency had changed, and in February 
2000, his case was transferred to the St. Petersburg, 
Florida, RO.  By a January 2002 rating decision, the St. 
Petersburg RO increased his disability rating for gastritis 
from 0 to 10 percent, effective April 22, 1996.  In February 
2003, the Board undertook additional development of the 
evidence as to this issue pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation that was later invalidated.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In July 2003, the Board remanded the 
claim for further development.  As the 10-percent evaluation 
is less than the maximum available rating, the issue remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's service-connected gastritis is manifested 
by occasional abdominal distress and frequent 
gastroesophageal reflux.  There is no evidence of ulceration, 
material weight loss, nausea, or vomiting.






CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
gastritis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Codes (DCs) 7307, 7319, 7346 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2005).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in this case the veteran timely appealed 
the rating initially assigned for his disability on the 
original grant of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

The Board notes that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14; 38 C.F.R. § 4.113 
(2005).

Ratings under DCs 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

 In this case, the veteran has variously been diagnosed with 
gastrointestinal disorders including distal esophagitis, 
gastritis due to Helicobacter (H) pylori, gastroesophageal 
reflux disease (GERD), and possible inflammatory bowel 
disease.  These disorders are rated under the criteria for 
evaluating digestive disorders in VA's Schedule for Rating 
Disabilities, specifically, DCs 7303-7813.  As noted above, 
the veteran was awarded noncompensable service connection for 
gastritis in May 1996.  His disability rating was increased 
from 0 to 10 percent by a January 2002 rating decision, in 
which the RO evaluated his disorders under DC 7307-7319.  The 
first diagnostic code cited most closely identifies the part, 
or the system, of the body involved, in this case, the 
digestive system, gastritis, and the diagnostic code that 
follows the hyphen identifies the residual condition, in this 
case irritable colon syndrome.  See 38 C.F.R. § 4.27 (2005).

The Board notes that, effective July 2, 2001, the rating 
criteria used to determine the severity of disabilities 
affecting the digestive system were revised.  However, there 
were no substantive changes to either DC 7307 or DC 7319.  
Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  C.F.R. § 4.114, DC 7307.  The veteran in this 
case was first diagnosed with gastritis in August 1982.  At 
that time, the veteran complained of epigastric distress 
involving nausea and diarrhea.  Since that time, the veteran 
has, on occasion, continued to complain of such symptoms.  
However, multiple small eroded or ulcerated areas, or severe 
hemorrhages have never been identified or diagnosed.  
Therefore, the veteran is not entitled to a higher rating 
under this diagnostic code.

Diagnostic Code 7319, under both the previous and revised 
versions, provides that a noncompensable rating is warranted 
for mild irritable colon syndrome, spastic colitis, mucous 
colitis, etc., manifested by disturbances of bowel function 
with occasional episodes of abdominal distress.  A 10 percent 
rating is warranted for moderate irritable colon syndrome 
manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent rating requires severe 
irritable colon syndrome manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 DC 7319.  The 
Board notes that the veteran's service medical records 
demonstrate that he had "frequent bouts of bloody stools, 
nausea and vomiting, constipation, and abdominal cramps."  
His service medical records also indicate that in February 
1996, the veteran underwent several endoscopies, as a result 
of which he was diagnosed with non-ulcerative dyspepsia, and 
gastritis due to H Pylori.  The veteran was prescribed 
antibiotics and Prilosec, which appear to have ameliorated 
his symptoms a great deal.  Indeed, in a March 2000 VA 
examination, the veteran reported that the Prilosec "caused 
a great deal of improvement in [his] symptoms" including 
symptoms of heartburn and reflux.  The examiner noted that 
the veteran reported that he currently was taking Ranitidine, 
and stated that currently his stomach was "pretty good."  
At a June 2003 VA examination, the veteran reported that his 
gastritis was essentially resolved, although he still 
experienced frequent problems with reflux, despite regularly 
taking medication.  He at that time denied any weight loss, 
nausea, or vomiting.  An upper GI examination conducted in 
June 2003 revealed an irregular contour of the stomach and 
mild gastroesophageal reflux.  The study was otherwise 
unremarkable.  Thus, while the veteran's service medical 
records suggest that he had symptoms including diarrhea, 
constipation, and more or less constant abdominal distress, 
his post-service medical records do not suggest that he had 
more than moderate irritable colon syndrome manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  The Board notes that the time period under review, 
from April 22, 1996, forward, does not contemplate or include 
symptoms experienced during service.  Accordingly, the Board 
finds that the veteran is not entitled to a higher rating 
under this diagnostic code.

The Board notes that the veteran has not been diagnosed with 
a hernia.  Nevertheless, the veteran's GERD may be rated by 
analogy under DC 7346, which contemplates hiatal hernias.  
Under DC 7346, a 60 percent rating is warranted where there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is warranted where there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health.  With 
two or more such symptoms of less severity, a 10 percent 
rating is appropriate.  38 C.F.R. § 4.114, DC 7346.

The Board notes that the criteria for the definition of 
weight loss have changed during the pendency of the appeal.  
Under the older criteria, weight loss is an appreciable loss 
which is sustained over a period of time.  38 C.F.R. § 4.112 
(2000).   Under the newer criteria, minor weight loss is 
defined as losing 10-20 percent of the baseline weight 
(sustained for three months or longer), and substantial 
weight loss is a loss of more than 20 percent of the baseline 
weight (sustained for three months or longer).  38 C.F.R. 
§ 4.112 (2005).  

The medical evidence in this case demonstrates that the 
veteran has continued to complain of reflux, to include 
reflux that causes him to awake in the middle of the night, 
despite regularly taking medication.  Otherwise, he appears 
to have no significant complaints.  Radiology reports have 
consistently shown no evidence of ulceration.  Likewise, 
there is no medical evidence of dysphagia, substernal or arm 
or shoulder pain, vomiting, material weight loss, or 
hematemesis or melena with moderate anemia, nor has the 
veteran claimed to experience such symptoms.  None of the 
medical evidence indicates that his disability is productive 
of symptoms approaching considerable impairment of the 
veteran's health.  As such, a higher rating under DC 7346 is 
not warranted.

The Board has considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, the other diagnostic codes for gastrointestinal 
diseases are not applicable to the veteran's disorder since 
they regard other conditions for which he is not service-
connected.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2005).  Under 38 C.F.R § 3.321(b)(1), in 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule does provide for higher ratings for veteran's 
gastritis, but, as discussed above, findings supporting a 
higher rating have not been documented.  In addition, it has 
not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

In sum, the weight of the credible evidence shows that the 
veteran's service-connected gastritis disability is no more 
than 10 percent disabling under DC 7307.  As the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule is not applicable, and the Board 
must deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in June 2003, 
December 2003, and in September 2004; rating decisions in May 
1996 and January 2002; a statement of the case in May 1997; 
and supplemental statements of the case in January 2002 and 
July 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

An increased rating for gastritis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


